Title: To Thomas Jefferson from Jonathan Russell, 29 June 1804
From: Russell, Jonathan
To: Jefferson, Thomas


            
              Sir
              Providence 29th June 1804
            
            At the request of a number of the citizens of this state I have the honor to transmit to you their memorial relative to the removal of the loan office from this place to New Port—I have annexed to it a paper which contains the data from which the estimations of the relative amount of funded stock and of the number of stockholders and invalids have been made and which I beleive to be very near the truth. You will allow me to profit of this occasion to express to you my very grateful sense of the favour and confidence by which you lately had the goodness and condescention to distinguish me—and to assure you of the great respect and attachment with which I am 
            Sir, Yr Very Obliged & Obt. Servt
            
              Jona Russell
            
          